Exhibit 23(d) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 No. 333-158200, the Registration Statement on Form S-3D No 333-161826, and the Registration Statements on Form S-8 (Nos. 333-02003, 333-112453, 333-110372, 333-95967 and 333-144047) of PPL Corporation of our reportdated February 25, 2011 relating to the financial statements of LG&E and KU Energy LLC for the period from November 1, 2010 to December 31, 2010, which appears in PPL Corporation's Annual Report on Form 10-K for the year ended December 31, 2010. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Louisville, Kentucky February 25, 2011
